
	

113 HR 4740 IH: Roofing Efficiency Jobs Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4740
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Reed (for himself, Mr. Pascrell, Mr. Nunes, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the depreciation recovery period for
			 energy-efficient cool roof systems.
	
	
		1.Short titleThis Act may be cited as the Roofing Efficiency Jobs Act of 2014.
		2.Depreciation recovery period for certain roof systems
			(a)20–Year recovery period
				(1)In generalSubparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to
			 classification of certain property) is amended to read as follows:
					
						(F)20-year propertyThe term 20-year property means—
							(i)initial clearing and grading land improvements with respect to any electric utility transmission
			 and distribution plant, and
							(ii)any qualified energy-efficient cool roof replacement property..
				(2)Qualified energy-efficient cool roof replacement propertySection 168(e) of such Code is amended by adding at the end the following new paragraph:
					
						(9)Qualified energy-efficient cool roof replacement property
							(A)In generalThe term qualified energy-efficient cool roof replacement property means any roof system—
								(i)which is placed in service—
									(I)above conditioned or semiheated space on an eligible commercial building, and
									(II)after the date of the enactment of this paragraph,
									(ii)which replaces an existing roof system,
								(iii)which is a low-slope roof (a slope equal to or less then 2:12),
								(iv)which includes—
									(I)insulation which meets or exceeds the minimum prescriptive requirements in tables A–1 to A–9 in the
			 Normative Appendix A of ASHRAE Standard 189.1–2011, and
									(II)in the case of an eligible commercial building located in a climate zone other than climate zone 6,
			 7, or 8 (as specified in ASHRAE Standard 189.1–2011), a primary roof
			 covering which has a cool roof surface.
									(B)Cool roof surfaceThe term cool roof surface means a roof the exterior surface of which—
								(i)has a 3-year-aged solar reflectance of at least 0.55 and a 3-year-aged thermal emittance of at
			 least 0.75, as determined in accordance with the Cool Roof Rating Council
			 CRRC–1 Product Rating Program, or
								(ii)has a 3-year-aged solar reflectance index (SRI) of at least 64, as determined in accordance with
			 ASTM Standard E1980, determined—
									(I)using a medium-wind-speed convection coefficient of 12 W/m2·K, and
									(II)using the values for 3-year-aged solar reflectance and 3-year-aged thermal emittance determined in
			 accordance with the Cool Roof Rating Council CRRC–1 Product Rating
			 Program.
									(C)Roof systemThe term roof system means a system of roof components, including roof insulation and a membrane or primary roof
			 covering, but not including the roof deck, designed to weather-proof and
			 improve the thermal resistance of a building.
							(D)Commercial buildingThe term commercial building means any building which—
								(i)is within the scope of ASHRAE Standard 90.1–2010,
								(ii)is located in the United States,
								(iii)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, and
								(iv)was placed in service prior to the roof system replacement.
								(E)ASHRAEThe term ASHRAE means the American Society of Heating, Refrigerating and Air-Conditioning Engineers..
				(b)Requirement To use straight line methodParagraph (3) of section 168(b) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(J)Any qualified energy-efficient cool roof replacement property..
			(c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by striking the last item and
			 inserting the following new items:
				
					
						
							
								(F)(i)25
								(F)(ii)27.5..
			(d)Depreciation rules for certain qualified energy-Efficient cool roof replacement property for
			 purposes of computing the earnings and profits of a real estate investment
			 trust
				(1)In generalParagraph (3) of section 312(k) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(C)Treatment of qualified energy efficient cool roof replacement propertyIn the case of any qualified energy-efficient cool roof replacement property (within the meaning of
			 section 168(e)(9)), the adjustment for depreciation to earnings and
			 profits of a real estate investment trust for any taxable year shall be
			 determined under the alternative depreciation method (within the meaning
			 of section 168(g)(2)), except that the recovery period shall be 20 years..
				(2)Conforming amendmentSubparagraph (A) of section 312(k)(3) of such Code is amended by striking subparagraph (B), and inserting subparagraphs (B) and (C),.
				(e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			
